*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated 04/20/2022 is acknowledged.
Priority
This application is a 371 of PCT/EP2017/078784 filed on 11/09/2017, which claims foreign priority in the European patent application EP16198399.4 filed on 11/11/2016. 
Claims Status
Claims 1-3, 6-11, 13, 15, 16, 18, and 21-25 are pending. Claims 1-3, 6-11, 13, 16, and 18 were amended. Claims 4, 5, 12, 14, 17, 19, and 20 were cancelled. Claims 23-25 were newly added and read on the elected invention. Claims 1-3, 6, 7, 10, 11, 13, 15, 16, and 23-25 are examined. Claims 8, 9, 18, 21, and 22 remain withdrawn.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1-7 and 10-16 are withdrawn because the rejections were obviated with claim amendments. Applicant’s arguments directed these rejections are moot because rejections are withdrawn. 


Withdrawn Claim Rejections — 35 USC § 102
Rejections of claims 1-7 and 10-16 as being anticipated by Dhinojwala et al. (US 2011/0297904 Al Published December 8, 2011) are withdrawn because claim 1 was amended to require determining a shrinkage of at least 10% with regard to total length of the fiber. The exemplified embodiments in the reference do not teach percent shrinkage of the fiber. Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
New Claim Rejections – 35 USC § 103
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 10, 11, 13, 15, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dhinojwala et al. (US 2011/0297904 Al Published December 8, 2011).
The claims are drawn to a sensoring method comprising the steps of (i)-(iii).
The teachings of Dhinojwala are related to silk or other materials formed to have predetermined contraction/relaxation characteristics, wherein the characteristics are initiated by
exposure thereof to predetermined humidity characteristics in the adjacent atmosphere. The materials may comprise a single silk fiber or bundles of fibers. In this manner, the material can be scaled across a size range of any desired magnitude to produce predetermined force and/or displacement characteristics in association therewith (Abstract). In the systems and methods of examples of the invention, the simplicity of using wet or dry air to drive the biomimetic silk fibers between predetermined contracted or relaxed positions can provide power generated by the contraction/extension of the material to provide unique possibilities in designing light weight and compact actuators, sensors, energy production systems and other systems or methods for a variety of applications (paragraph 0010). Natural silk produced by spiders is suitable for use. The silk fiber may comprise pseudocrystalline regions of antiparallel B-sheet interspersed with elastic amorphous segments. The repetitive sequence of proteins such as fibroin protein may form the fibrous material. At a threshold humidity, an unrestrained silk fiber may contract up to 50% or more in length. The silk fiber can also exhibit a distinct response to humidity levels, which permits the silk fiber to repeatedly contract and relax (paragraph 0020).
	Regarding claims 1 and 13, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have practiced a sensoring method comprising providing a silk polypeptide fiber, contacting the fiber with a solvent, and determining a shrinkage of at least 10% with regard to total length of the fiber, with a reasonable expectation of success because Dhinojwala teaches an embodiment in Figure 1 where a single 5 micron diameter dragline thread from the golden silk orbweaver Nephila clavipes was used in a sensoring method where the thread was exposed to humidity and its cyclical changes in humidity were observed (paragraphs 0011 and 0021). The embodiment does not indicate the shrinkage of the thread. It would have been reasonable to expect a shrinkage of up to 50% or more in length was observed, with a reasonable expectation of success because Dhinojwala teaches that at a threshold humidity, an unrestrained sild fiber may contract up to 50% or more in length (paragraph 0020). The claimed range of the shrinkage of at least 10% is obvious because it overlaps with the prior art range. Humidity is a solvent. Nephila clavipes is a spider. The fiber in Figure 1 was used in a method of sensoring humidity. The fiber is the sensor because it contracts and relaxes in response to humidity changes present in its environment. The limitations in “wherein” clauses are met because it is apparent from the teachings of the embodiment in Figure 1 that shrinkage is indicative for the function of the silk polypeptide as sensor and the thread does not return to its original length without external impact or influence after shrinkage. For example, the charted behavior may occur after a fiber is first supercontracted by exposure to a threshold relative humidity, such as 70% RH. Such response may then be measured after mounting the dry silk at an initial strain of 0.5%, then cycling between about 10% RH and about 90% RH. As shown in Figure 1, the contracted fiber may then relax back to its post-contraction tension when humidity is subsequently increased. In the present case, changes in relative humidity are considered external impact or influence. The silk fiber in the prior is described as shrinking and relaxing in response to changes to relative humidity. Thus, the fiber does not return to its original length without changes in relative humidity. The silk fiber comprises a polypeptide, as shown in paragraph 0022, which teaches spider silk comprises one or more amino acids, alanine alone or alanine in combination with glycine, and in dragline silk also proline. It is possible to control the orientation and amount of crystalline and amorphous biopolymer regions which comprise the synthesized spider silk by varying the silk synthesizing conditions. The phrase “silk polypeptide fiber’ is interpreted to encompass a fiber that comprises or consists of a silk polypeptide. This interpretation is consistent with the definition of “biopolymer fiber” at the bottom of page 5 of the specification, which states that it is a fiber that comprises or consists of biopolymers. Thus, it would have been reasonable to interpret “silk polypeptide fiber” as a fiber that consists of or comprises a silk polypeptide. 
	Regarding claims 2 and 3, humidity is water.
	Regarding claim 6, Dhinojwala does not specify the temperature under which the fiber was contacted with the humidity. Since the temperature was not specified, it would have been obvious to conclude that the sensoring method was performed at room temperature, which is known in the art as about 20-25°C. The claimed range of temperatures is obvious because it overlaps with the prior art range. 
	Regarding claim 7, the solvent in the prior art is water, which is known to have a neutral pH or about 7. The claimed pH range is obvious because it encompasses the prior art value. 
	Regarding claims 10 and 11, it is apparent from Figure 1 that the initial exposure to RH of about 70% occurs during the first 180 seconds. It is apparent from Figure 1 that after about 180 seconds, the relative humidity begins to decrease and reaches about 20% at about 250 seconds. Paragraph 0021 teaches that the fiber is first supercontracted at RH of about 70%. Therefore, it would have been reasonable to expect shrinking to have started and concluded within the first 180 seconds while the fiber is exposed to RH of 70%. The claimed ranges are obvious because both ranges overlap with the prior art ranges.
Regarding claims 15 and 16, Dhinojwala teaches an embodiment of a bandage having spider silk fibers woven therein, which may be applied to a wound. The bandage contracts when the wound bleeds and humidity increases and the bandage retracts when the bandage dries out (paragraph 0034). The bandage reads on a product comprising a label as a part of the product. The term product is defined as anything that can be offered to a market that might satisfy a want or a need (page 8 lines 27-28). The term label refers to a piece of polymer, e.g. cloth, which is part of a product (page 9 lines 1-5).
	Regarding claim 23, it would have been obvious to have selected a spider silk peptide comprising alanine alone, with a reasonable expectation of success because Dhinojwala teaches spider silk peptide comprising alanine alone (paragraph 0022). 

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dhinojwala as applied to claims 1-3, 6, 7, 10, 11, 13, 15, 16, and 23 above, and further in view of Scheibel (US 2007/0214520 A1 Published September 13, 2007).
The claims encompass the method of claim 23, and further define the silk polypeptide.
The teachings of Dhinojwala are relied upon as summarized above, however the reference does not teach specific amino acid sequences of the silk polypeptide. 
	The teachings of Scheibel are relate to recombinant spider silk proteins uses in biotechnology, medicine, and other industrial fields (Abstract). The engineering approach provides recombinant spider silk proteins, comprising synthetic repetitive spider silk protein sequences and authentic non-repetitive regions, reveals that proteins closely resembling authentic silk proteins can be produced at high yields (paragraph 0018). Paragraphs 0020-0025 describe the repetitive and the non-repetitive regions. The synthetic repetitive sequence comprises one or more repeats of the amino acid sequence of SEQ ID NO: 5 (module C) (page 45 claim 14).
	The teachings of Dhinojwala and Scheibel are related to synthetic spider silk proteins and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sensor in Dhinojwala from a synthetic silk protein, with a reasonable expectation of success because Dhinojwala teaches using synthetic silk because its contraction and relaxation behavior may be customized and controlled to suit specific applications (paragraph 0022). Dhinojwala does not teach methods of making synthetic silk protein nor suitable protein sequences of said proteins. It would have been obvious to have looked to Scheibel because Scheibel is concerned with methods of making synthetic silk protein and teaches specific sequences of said proteins. It would have been obvious to have formed the silk having a synthetic repetitive spider silk protein sequences and authentic non-repetitive regions with a reasonable expectation of success because Scheibel teaches these as components of spider silk. It would have been obvious to have selected SEQ ID NO: 5 as the synthetic repetitive protein sequence because Scheibel teaches SEQ ID NO: 5 as a suitable synthetic repetitive protein sequence. Claim 24 is obvious because claimed SEQ ID NO: 1 is the same as SEQ ID NO: 5 in Scheibel. The selection of a known material suitable for its intended purpose supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness. 

Examiner’s Response to Applicant’s Arguments
	In the remarks dated April 20, 2022, applicant traversed the restriction requirement and claim rejections. Arguments are addressed below to the extent that arguments apply to current rejections. 
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	Restriction requirement is maintained because groups lack unity of invention in view of current rejections. The common technical feature is not a contribution over Dhinojwala as evidenced by rejections of elected claims over Dhinojwala. 
	The silk fiber in Dhinojwala shrinks and expands in response to changes to humidity. Exposure of the silk fiber to high humidity results in fiber shrinkage. Decreasing humidity results in fiber relaxation. Humidity is considered an external impact or influence. Since the fiber relaxes only after humidity is decreased, then it would have been reasonable to conclude that the fiber would not have returned to its original length without decrease in humidity, which is an external impact or influence. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617